Title: To James Madison from Thomas Munroe, 19 January 1811 (Abstract)
From: Munroe, Thomas
To: Madison, James


19 January 1811, Superintendent’s Office, Washington. Gives an account of the moneys expended under the act of 28 Apr. 1810 for the better accommodation of the Post Office and the Patent Office. Reports that on 28 May 1810 the building “commonly called the Hotel” and several accompanying lots were purchased for $10,000 and that the attorney general duly executed the deed of conveyance to the U.S. Since the purchase, the sum of $3,268.26 has been expended on the said building; a further sum of $1,360.82 has been spent on the office west of the President’s House. Of the sum of $20,000 appropriated by Congress, there remains unexpended $5,370.92.
